Citation Nr: 1528731	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-34 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for a head injury and facial scars.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's sister 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 

INTRODUCTION

The Veteran had active military duty from April 1987 to April 1988.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 determination from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a hearing before the Board in May 2015.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed a claim to reopen his previously denied claim for service connection for a head injury and facial scars.  The Veteran's claim was previously denied in April 1989 and June 1994.  However, prior to a decision on the merits of reopening, the Board finds that additional development is necessary.    

The Veteran filed a claim for reopening and the RO denied the claim in July 2014.  However, the RO never sent the Veteran notice on what he needed to do reopen a claim for service connection as is required under the VCAA.  Under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are VA notice requirements for new and material evidence claims.  In particular, under Kent, VA must notify the Veteran of the elements of his claim and of the definition of "new and material evidence." Kent also requires that VA give the Veteran notice of precisely what evidence is necessary to reopen the claim, depending upon the basis of the previous denial.  Kent further requires that the notice inform the Veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  Id. 

The VA failed to notify the Veteran of the definition of new and material evidence, why his previous claim was denied, and did not mention precisely what evidence is necessary to reopen the claim, as is required by Kent.  Thus, a remand is required so that VA can afford the Veteran all appropriate due process.

Accordingly, the case is REMANDED for the following action:

Provide notice to the Veteran as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran must be informed of the definition of "new" and "material," the basis for the previous denial, and of what the evidence must show in order to reopen his claim for a head injury and facial scar.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




